  Case 1:20-cv-00258-RGA Document 20 Filed 06/15/21 Page 1 of 3 PageID #: 58




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF DELAWARE

 DISPLAY TECHNOLOGIES, LLC,

                Plaintiff,
                                                               CASE NO. 1:20-cv-00258-RGA
       v.

 ASTON MARTIN, LLC,

                Defendant.


                             APPLICATION TO FILE UNDER SEAL

        Plaintiff, Display Technologies, LLC (“Plaintiff” and/or “Display”), by and through its

undersigned counsel and in response to the Court’s May 17, 2021, Oral Order [Doc. 18] hereby

files this its Application to File Under Seal. Plaintiff applies for an order permitting Plaintiff to file

under seal the following Settlement and License Agreements (hereinafter collectively referred to

as “Agreements”):

        1)      Settlement and License Agreement for Case No. 1:20-cv-00261-RGA; Display

Technologies, LLC v. Jaguar Land Rover North America, LLC, and accompanied cover letter

setting forth the dollar amount of the settlement.

        2)      Settlement and License Agreement for Case No. 1:18-cv-01390-RGA; Display

Technologies, LLC v. Como Audio, LLC, and accompanied cover letter setting forth the dollar

amount of the settlement.

        3)      Settlement and License Agreement for Case No. 1:17-cv-01427-RGA; Display

Technologies, LLC v. Pioneer & Onkyo Corporation U.S.A. Corporation, and accompanied cover

letter setting forth the dollar amount of the settlement.




APPLICATION TO FILE UNDER SEAL                                                                   Page | 1
 Case 1:20-cv-00258-RGA Document 20 Filed 06/15/21 Page 2 of 3 PageID #: 59




                      REASONS SUPPORTING RELIEF REQUESTED

       Good cause exists to seal these Settlement and License Agreements. The Agreements

contain confidentiality clauses such that if the documents were not filed under seal, Plaintiff might

be in breach of the confidentiality clauses agreed to by the respective Parties.

                                         CONCLUSION

       For the foregoing reason, Display Technologies, LLC respectfully requests that the Court

order the Agreements filed under seal.

DATED: June 15, 2021                              Respectfully Submitted,


                                                   CHONG LAW FIRM PA

                                                   /s/ Jimmy Chong
                                                   Jimmy Chong (#4839)
                                                   2961 Centerville Road, Suite 350
                                                   Wilmington, DE 19808
                                                   Telephone: (302) 999-9480
                                                   Facsimile: (877) 796-4627
                                                   Email: chong@chonglawfirm.com

                                                  ATTORNEYS FOR PLAINTIFF




APPLICATION TO FILE UNDER SEAL                                                               Page | 2
 Case 1:20-cv-00258-RGA Document 20 Filed 06/15/21 Page 3 of 3 PageID #: 60




                               CERTIFICATE OF SERVICE

       The undersigned certifies that all counsel of record for Defendant are being served with a
copy of this document via e-filing, on June 15, 2021.

                                                 /s/ Jimmy Chong
                                                 Jimmy Chong (#4839)




APPLICATION TO FILE UNDER SEAL                                                           Page | 3
